 LOS ALAMITOS MEDICAL CENTER415National Medical Hospital of Orange Inc. d/b/a LosAlamitosMedical CenterandLos AlamitosRegistered Nurses' Association,affiliatedwithUnited Nurses' Association of California. Cases21-CA-18465 and 21-CA-1981416 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFrOn 18 October 1984 Administrative Law JudgeGerald A. Wacknov issued the attached decision.Both the General Counsel and the Respondent filedexceptions and supporting briefs; the Respondentfiled an answering brief to the General Counsel'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order, and to adopt the recommend-ed Order based on the following rationale.The complaintallegesthat the Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusingto bargain with and withdrawing recognition fromthe Union and by unilaterally changing the carrierfor its life and dental insurance and by unilaterallyincreasingits dental benefits and Section 8(a)(1) byinitiating and aidingin the circulation of decertifi-cation petitions.In its answer to the complaint and in its excep-tions, theRespondent interposed affirmative de-fenses.It alleged, inter alia, that the Union was dis-qualified, under the Board's decision inSierra VistaHospital,'from serving as the exclusivebargainingrepresentative of unit employees due to the activeparticipation of supervisory personnel in the Union;and that therefore the Respondent was under noobligation to bargain with the Union. The GeneralCounsel urged the rejection of the Respondent'sSierraVistadefense on the ground that the issuewas fully litigated and resolved in a prior relatedrepresentation proceeding.2The judge recommended that the complaint bedismissed.He reasoned that the Respondent's with-drawal of recognition from the Union was basedon its receipt of nontainted decertification petitions1241 NLRB 631 (1979).2 In Case 21-RC-12866 theRespondentfiled a motionto revoke certi-fication.Italleged thereinthat the Unionwas disqualified under theSierra Vistadoctrine from representing its employees.As discussed infra,the Regional Director denied the motion,and the Board denied the Re-spondent's requestfor review of theRegionalDirector's decision.signed by a clear majority of uncoerced unit em-ployees. He found that the Respondent did not un-lawfully assist in the preparation and circulation ofthe decertification petitions. Further, according tothe judge, the Respondent did not act in the con-text of contemporaneous unfair labor practices. Tothat effect, the judge found that no violation wascommitted by the Respondent's unilateral changein the dental and life insurance plans. The judgereasoned that the change of carriers was not a sig-nificant concern to the Union and there was nochange in benefits to unit employees.The judge, in footnote 7 of his decision, conclud-ed, inter alia, that he need not resolve the issueconcerning the lawfulness of the Respondent'swithdrawal of recognition based on the authorityofSierraVistaand progeny. We disagree. We findthat theSierraVistaquestion is a threshold issuethat must be resolved.By a letter of 3 March 1980,3 the Respondentwithdrew recognition from the Union and ceasedbargaining based, in part, on the alleged participa-tion of its statutory supervisors in the collective-bargaining process on behalf of the Union. Thereaf-ter, the Respondent filed a motion to revoke certi-ficationallegingthat its head nurses Carolyn Burkeand Barbara Skinner served both as supervisors andprincipal officers of the Union and members of itsnegotiating team. Thus, the Respondent contendedthat,under the Board'sSierraVistadoctrine, theUnion suffered a disqualifying conflict of interestand thus could not represent the Respondent's em-ployees.The Regional Director's denialof the motion torevoke, upheld by the Board, was premised onevents occurringafterthe Respondent's withdrawalof recognition. That is, the Regional Director rea-soned the resignations of Burke and Skinner-oc-curring on 5 March-from their positions in theUnion served to moot or cure the Union's disquali-fying conflict of interest. Contrary to the GeneralCounsel, the Board's decision in Case 21-RC-12866 does not preclude a finding, nor is the Re-spondent prevented from asserting, that the Re-spondent was privileged to withdraw recognitionon 3 March 1980. Stated otherwise, the Union'sability to cure a defect in its status prior to the Re-gionalDirector's ruling on the motion to revokemay not serve to render retroactively unlawful theRespondent's prior lawful actions.Accordingly,the critical issue beforeus iswhether, on andbefore 3 March 1980, the Union was precluded bySierraVistafrom representing the Respondent's3 Unless otherwise noted, all dates hereinafter refer to 1980.287 NLRB No. 44 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees, thereby excusing theRespondent'swithdrawal of recognition.As of 3 March, with regard to the Union, Burkewas the president and Skinner served as vice presi-dent. They were the sole employee-members of theUnion's bargaining team. Thus, Burke and Skinneractively participated in collective-bargaining ses-sionswith the Respondent.Burke had responsibility for, inter alia, conduct-ingmeetings,dues collection, grievances, collec-tive-bargainingprocedures,and implementation.She handled grievances as a member of the Union'sgrievance committee.Skinner, as the Union's vice president, acted asbackup for President Burke. She also served on theUnion's grievance committee and helped rewritethe Union's constitution.As of 3 March, with regard to the Respondent,Burke and Skinner were employed by the Re-spondent as head nurses.4 Based on the following,we find that Burke and Skinner, as head nurses,were supervisors within the meaning of Section2(11) of the Act.Both Burke and Skinner exert 24-hour responsi-bility over nursing employees in their wings not-withstanding their respective assignments to theday shift.Although both make teamassignmentscorrelating patient needs with employee skills, nei-ther is normally assigned to a team, nor spendsmuch time on direct patient care. Both have effec-tively recommended terminations and Skinner haseffectively recommended hiring. Both have the au-thority and responsibility to evaluate nursing de-partment employees. The evaluations, signed byeither Burke or Skinner, include both annual and90-day reviews with recommendations regardingpermanent status; the evaluations directly affect re-ceipt of meritincreases.Both have effectively rec-ommended promotions and Skinner has approvedtransfers into her wing. Burke and Skinner inde-pendentlyissueverbal and written warnings (coun-selings)to nursing department employees whichbecome part of their personnel file. Although thedirector of nursingalso signssome of the warnings,there is evidence that she generally does not con-duct an independent investigation. The warningsissued by Burke and Skinner frequently involve en-forcement of the Respondent's personnel policies.The record establishes that warning notices havebeen issued for infractions of rules of conduct suchas absenteeism,excessive personal phone calls, andpoor attitude, and that such notices may lead todisciplinary action or termination.Moreover, thewritten warnings were not merely a minor form' ofdiscipline. Several terminations were based thereon.Furthermore, both Burke and Skinner regularlyattend supervisory meetings where personnel poli-cies and procedures are discussed. They have alsoparticipated on the Respondent's Policy and Proce-dure and Products and Equipment Committees,which include various head nurses, area supervi-sors, the head supervisor, patient care coordinator,and in-service director. Both have prepared job de-scriptions for nursing employees, received' manage-ment training, and accrue larger salaries than othernurses.In view of the foregoing and the record as awhole, we find that both Burke, head nurse eastwing, and Skinner, head nurse west wing, exerciseauthority in the interest of the Respondent that re-quires the use of independent judgment. In makingthis finding we emphasize that their authority ex-tends to the enforcement of , the Respondent'smajor personnel policies and is not merely an out-growth of their training and primarily incident topatient care.5We therefore conclude that Burkeand Skinner are supervisors within the meaning ofSection 2(11) of the Act.InSierra Vista,the Board, in discussing those sit-uationsinwhich the participation of a supervisor ina labor organization might operate to disqualify thelabor organization from bargaining, stated as fol-lows:Thispotentialfor disqualificationstems froman inherentstatutoryconcern that "[e]m-ployees have the right to be represented incollective-bargaining negotiationsby individ-uals who have a single-mindedloyalty to theirinterests," and the identity and role of supervi-sors admitted to membershipin a labor organi-zation can, in certain circumstances, compro-mise that statutory interest. Thus, active par-ticipation in the affairs of a labor organizationby supervisors employed by the employer withwhom that labor organization seeks to bargaincan give rise to question, about the labor orga-nization's ability to deal with the employer atarm's length. Central factors involved in con-sidering this issue are the employees' right to acollective-bargaining representative whose un-divided concern is for their interests and theemployer's right to expect loyalty from itsown supervisors. Active participation by theemployer's own supervisors may, in a givencase, contravene either or both of these legiti-mate interests. Indeed, we have held that an° In denying the Respondent's request for review in Case 21-RC-12866, the Board noted that"no finding is made herein as to the supervi-sory status of the Respondent's head nurses "5 SeeWedgewood Health Care,267 NLRB 525 (1983), andPineManorNursingCenter,270 NLRB 1008 (1984) LOS ALAMITOS MEDICAL CENTERemployer has a duty to refuse to bargainwhere the presence of that employer's supervi-sors on the opposite side of thebargainingtable poses a conflict between those interests.[Footnotes omitted.] [241 NLRB 632-633.1Applying the teachings ofSierra Vistato the casebefore us, we find that the active participation ofthe Respondent's supervisors in the affairs of theUnion created a clear and present danger of a con-flict of interest. It is particularly significant that Su-pervisors Burke and Skinner had substantial collec-tive-bargaining functions emanating from their of-fices in the Union. Thus, on and before 3 March,theUnion was disqualified from representing theRespondent's employees. 6Accordingly, the Respondent's withdrawal ofrecognition on 3 March did not violate Section8(a)(5) and (1) of the Act.7 We shall adopt thejudge's recommendation that the complaint be dis-missed in its entirety.Even if the Union had not been disqualified onthe basis of the active participation of supervisorsinitscollective-bargainingresponsibilities,wewould find that the Respondent's withdrawal ofrecognition was justified on the basis of the decerti-fication petition circulated by Boggess.We affirmthe judge's findings made essentially on credibilitygrounds that the Respondent did not violate theAct by promising benefits to the employees to en-courage them to sign a petition repudiating theUnion. Further, for the reasons stated by the judge,we find that the decertification petition was nottainted.Boggess was not a supervisor. Further-more, he was plainly regarded by everyone as amember of the bargaining unit and, under the cir-cumstances here, his involvement in circulating thepetitionwould not have tainted it even if he hadbeen a supervisor. See, e.g.,Hydro Conduit Corp.,254 NLRB 433 (1981). Hence, contrary to the con-tentions of the General Counsel, the mere fact thatthe Respondent had erroneously described Boggessas a supervisor did not provide any basis on whichhis fellow employees could reasonably have as-sumed that he was circulating the petition onbehalf of the Respondent.BNor can we find that the participation of United Nurses Associationof California (UNAC) in the collective bargaining served to remove thedisqualifying conflict of interest The General Counsel views UNAC as a"joint representative " The Respondent contends that Los Alamitos Reg-isteredNurses' Association (LARNA) alone represented the employeesand that UNAC was merely the parent organization with which LARNAwas affiliated In either event,the role of Supervisors Burke and Skinnerin the bargaining process was sufficient to create a disqualifying conflictof interest'We also find that because the same disqualifying conflict-of-interestconditionswere present in July 1979 when the unilateral change wasmade, that allegation as well is properly dismissed on theSierraVistaground417Having found that Boggess' circulation of thepetition did, not taint it and having found that theunfair labor ,practice allegations regarding the uni-lateral changes and the promises of benefits in con-nection with the decertification petition were prop-erly dismissed,we find that the petition was un-tainted. Because it contained the signatures of morethan 50 percent of thebargaining unit, it providedan independent basis for the Respondent's with-drawal of recognition on 3 March 1980.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.aWe need not pass on the judge's conclusion that the unilateral changeallegation did not not state a violation because the change was not suffi-ciently significant In any event,even assuming,contrary to the judge,that the change amounted to a violation of Sec 8(a)(5) of the Act, wewould not find that it was sufficiently serious to taint the decertificationpetitionSeeBASF Wyandotte Corp,276 NLRB 1576, 1576-1577 (1985)Furthermore, we note that the timing of the decertification effort and theunilateral change are not suggestive of a connection between the twoAccording to Boggess'credited testimony,he was first moved to explorethe possibility of seeking decertification in early July 1979-before theRespondent's26 July announcement of the unilateral change Boggessalso testified that he held off on circulating a decertification petition oncehe realized that the parties were engaged in collective bargaining for acontract and did not carry through on the effort until January 1980,when he decided that the negotiations were not proving productive Thatwas more than 5 months after the unilateral changeRobin KubicekandJillGlosser,Esqs.,for the GeneralCounsel.Naomi Young,Esq. (Littler,Mendelson,Fastiff &Tichy),of Los Angeles, California, for the Respondent.Herbert M. Ansell, Esq. (Levy, Ansell&Goldman),of LosAngeles, California,for the Charging Party.DECISIONSTATEMENT OF THE CASEGERALD A WACKNOV, Administrative Law JudgePursuant to notice, a hearing with respect to this matterwas held before me in Los Angeles, California, on May29, 30, and 31, and June 1, 5, 6, and 7, 1984. Theinitialcharge,in Case 21-CA-18465 was filed on December 6,1979, by Los Alamitos Registered Nurses' Association 'af-filiated(the Union) An amended charge was filed on December17, 1979, and a second amended charge was filed onMarch 12, 1980. The charge in Case 21-CA-19814 wasfiled by the Union on December 12, 1980.On December 29, 1982, the Regional Director forRegion 21 of the National Labor Relations Board (theBoard) issued a consolidated complaint and notice ofhearing in the captioned cases.Thereafter, on September 30, 1983, the Regional Di-rector for Region 21, of the Board issued an amendedconsolidated complaint and notice of hearingalleging aviolation by National Medical Hospital of Orange, Inc.d/b/a Los Alamitos General Hospital (Respondent) of 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) and (5) of the National Labor RelationsAct (the Act). On December 29, 1983, an amendment tothe amended consolidated complaint was' issued. Re-spondent's answers to the pleadings were timely filedand deny the commission of any unfair labor practices.The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel for theCharging Party.On the entire record, and based on my observation ofthe witnesses and consideration of the brief submitted, Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent is. a California corporation engaged in theoperation of a general acute care hospital in Los Alami-tos,California. In the course and conduct of itsbusinessoperations the Respondent performs service valued inexcess of $250,000 and purchases and receives goods andsupplies valued in excess of $5000 from suppliers locatedoutside the State of California.It is admitted,and Ifind, that Respondent is, and hasbeen at all times material, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDIt is admittedthat the Unionis,and has been at alltimes material,a labor organization within the meaningof Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue raised by the pleadings is whethertheRespondent'swithdrawal of recognition from theUnion was motivated by a good-faith doubt that theUnion continued to represent a majority of employees inthe established appropriate unit.B. The Facts1.Changes in benefitsThe Respondent, an admitted successor employer, pur-chased and began operating the hospital about May 1,1979, during the term of collective-bargaining agreementbetween the predecessor employer and the Union ex-tending from July 1, 1978, to June 30, 1981.On July 26, 1979, Respondent issued an interofficememorandum to all unit employees, namely registerednurses,' signed by Henry A. Mordah, administrator, ad-rThe unit for collectivebargainingis described as followsAll registered nurses employed by Respondent at the facility, exclud-ing allother employees, directorof nursing, assistantdirector ofnursing, OBsupervisor, OR supervisor, ICU-CCU supervisor, 7 a into 3 p.m. supervisor, 3 p in to I l p m supervisor, I1 p in to 7 a insupervisor, office clerical employees,guards,watchmen and all othersupervisorsas defined in the Act -wising that effective August 1, 1979, the hospital wouldbe changing the employees' dental and life insurancecoverage to carriers that also insure its employees atother facilities, that there would be no reduction in lifeinsurance benefits, and that the dental insurance benefitswould be increased with no change in the cost for cover-age of one dependent, and a substantial reduction in costfor coverage of two or more dependents. The monthlycost to the employee for either dependent coveragewould be $8.44. Pursuant to the contract, the cost ofdental insurance and $5000 worth of life insurance foreach unit employee is paid by the Respondent. However,unit employees are required by the contract to pay fordental insurance dependent coverage.On the same date, Mordah issued an interoffice memo-randum to "All employees except registered nurses" ad-vising them of the same changes in insurance carriersand coverage, and further stating that the monthly costfor dental insurance dependent coverage would be $5.90,rather than $8.44 that the unit employees were requiredto pay.2.NegotiationsBy letter, August 27, 1979, the Union advised the hos-pitalof certain "actions which violate the negotiatedintent and provisions of the labor agreement now ineffect," and demanded "an immediate reopening of col-lective bargaining to negotiate an equitable resolution" ofcertain areas of concern, namely, the dental plan, life in-surance,AD & D, shift differential, and wages. Theletter further states that "this listing of issues may needto be expanded provided the employer, through its ac-tions, identifies additional areas of concern to the Regis-tered Nurses."A meeting was held on September 10, 1979, duringwhich the Respondent acknowledged, inter alia, its bar-gaining obligation and advised that it had no intention ofassuming the collective-bargaining agreement betweentheUnion and the predecessor, but rather invited theUnion to present contract proposals so that negotiationsfor a new agreement could commence.Regarding the changes in the life insurance carrier andin the dental carrier and benefits, the hospital took thefollowing position, as embodied in a letter dated Septem-ber 14, 1979, from J. Richard Thesing, Respondent's at-torney, to the Union, confirming the discussion on Sep-tember 10, 1979:5. Implementation of NME benefits for nonbargain-ing unit employees.When I asked what NME actions had violatedthe intent of the agreement as stated in your letterof August 29, 1979, the only response concernedthefactthatwhen the Hospital implementedNME's dental insurance, the dependent premiumwas more for the [registered] nurses than for otheremployees. As I explained, I believe the Hospital'slegal obligation is to maintain the same benefits andconditions as existed under the prior ownership. Itwould be an unfair labor practice for the Hospitalto either increase or decrease the existing benefits. LOS ALAMITOS MEDICAL CENTER419When the Hospital implemented the NME dentalplan, the Hospital maintained the same dependentpremium as existed under the prior plan. Actually,the dependent premium is more than the $8.55 [sic]which is being charged the Registered Nurses andthe Hospital is absorbing the balance Also, the ben-efits under the NME plan are slightly greater.We further advised you that an announcementwill soon be made that the NME pension plan willbe made available to all employees, except the Reg-isteredNurses Again, there is no intent to penalizethe Registered Nurses. Rather, all these matters willbe subject to negotiation, and it would be illegal forthe Hospital to implement any of these new benefitsfor the Registered Nurses without prior negotia-tions.The subject of decertification was also discussed at themeeting, and Thesing also mentioned this in the afore-mentioned letter, as follows.6.Decertification.Finally, during the course of the Monday meet-ing, the statement was made from your side of thetable that there was a lot of discussion by the nursesof decertification.Then, the accusation was madethatMr. Mordah was responsible for these discus-sions.This is not the case. Mr. Mordah has not hadeven one conversation witha singleRegisteredNurse regarding decertification.If the nurses are discussing decertification, I pre-sume they must be dissatisfied with their representa-tion.Whether the nurses decertify is a question forthe nurses themselves to decide. The Hospital willcontinue its legal obligation to recognize and bar-gain with the Union, unless we are advised that amajority of nurses no longer desire to be represent-ed by the UnionThe Union replied on September,27, 1979, indicating,inter alia, that it desired to commence contract negotia-tions for a new collective-bargaining agreement, and thatall improvements instituted in dental and life insurancebenefits to nonunit employees also be provided to unitemployees in advance of negotiations. Regarding thelatter request, Thesing replied by letter dated October 4,1979, as follows-With regard to item number three, it is correct thatthe dental insurance and life insurance package forthe non-bargaining unit personnel of the Hospital issuperior to that of the Registered Nurses in severalrespectsHowever, there is nothing illegal, immoralor improper with this, and it is quite common in sit-uations where one group of employees is represent-ed by aunionand other employees are not repre-sented by a union. The insurance program for regis-tered nurses will be part of the overall bargaining,and the Hospital does not intend to make anychanges with regard to the registered nurses' insur-ance package without first reaching a complete andtotalagreement regarding all matters of wages,hours and working conditions.The Union's attorney, Herbert M Ansell, replied tothe foregoing communication by letter dated November9, 1979. The response regarding the dental and life insur-ance mattersis asfollows:5.With regard your comments relative to thedental insurance and life insurance package and theadmitted disparity of treatment as tobargaining unitpersonnel and those unrepresented by a union, myclient still 'maintainsitsposition that such disparityof treatment cannot be justified in anymanner.However, thisissuehopefully will be be dealt withthrough the collective bargaining process.Negotiatingmeetingswere held on January 22 andFebruary 19, 1980. At the first meeting the Union pre-sented the Company with a complete, contract proposal.At the second meeting management presented its propos-al.Additionally, at the second meeting, there was consid-erable discussion, initiated by Respondent, that the headnurses and charge nurses, who had been included in theunit,were supervisors and should not be involved in col-lective-bargaining negotiations on behalf of the Union 2Another meeting was scheduled for March 5, 1979.However, shortly prior to meeting, the Union received aletter from the Respondent that it was canceling negotia-tions and withdrawing recognition as a result of partici-pation of statutory supervisors in the collective-bargain-ing process, in which the Respondent maintained invali-dated the certification; and, as a further independentground for withdrawing recognition, the Respondent ad-vised the Union of the receipt of a petition signed by amajority of registered nurses indicating that they nolonger wished to be represented by the Union.On March 5, 1980, the Respondent filed with theBoard a motion to revoke certification, maintaining thatHead Nurses Burke and Skinner were supervisors of Re-spondent and were also principal officers of the Unionand members of the Union's negotiating team and that,under the authority ofSierraVistaHospital, 241NLRB631 (1979), the certification issued on March 28, 1973,should be revoked. In support of-the motion the Re-spondent submitted a detailed statement of position set-ting forth the alleged supervisory duties and responsibil-ities of Burke and Skinner.On July 2, 1980, the Regional Director for Region 21issued an order denying motion in Case 21-RC-12866that states, in pertinent part, as follows:The Employer's Motion to Revoke Certificationisbased on the participation of Carolyn Burke andBarbara Skinner in the representational functions ofLos Alamitos Nurses Association, Burke holdingthe office of president and Skinner that of vicepresident. Burke and'Skinner were the sole employ-ee members of Petitioner in handling grievance pro-ceedings at the first stepThe investigation dis-closed that Burke and Skinner were both head2The Union'snegotiating team includedCarolynBurke and BarbaraSkinnerBurke, the Union's president, and Skinner, the Union's vicepresident, were head nurses 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnurses, responsible forwriting employee evalua-tions, ^ initiating and carrying out discharges andmost of the employees discipline in their respectivedepartments. Another head nurse Kathleen Sandier,held the position of secretary in Petitioner.Following the filing of the Motion to RevokeCertification, all of Petitioner's officers, includingBurke and Skinner, resigned their offices and mem-bership in Petitioner.3 Burke and Skinner have beenreplaced in the principal offices of president andvice president by staff nurses with no indicia of su-pervisory authority. The constitutions of both LosAlamitos Nurses Association and United Nurses As-sociations of California prohibit supervisors fromholding membership, and therefore, office; in eachorganization.Based on the foregoing, the undersigned conclud-ed that Petitioner's representative functions are nowsufficiently insulted from supervisory participationthat there is presently no clear and present dangerof supervisory participation on the Union side ofthe bargaining process, which the Employer mustestablish to warrant a finding that Petitioner is un-qualified to represent employees in collective bar-gaining.Oak Park Community Hospital,249 NLRB[958];LodiMemorial Hospital,249NLRB [798];Sierra Vista Hospital, Inc., 241NLRB [631].Respondent requested review of the Regional Direc-tor'sOrder, and on October 16, 1980, the Board deniedthe request for review, noting that "no finding is madeherein as to the supervisory status of the Employer'shead nurses."3.The decertification petitionJack Boggess was charge nurse in the intensive careunit from April to September 1979, and became chargenurse in the emergency room beginning in September1979.Boggess testified that he, Barbara Rue, chargenurse in the coronary care unit, and a third unidentifiedindividual, circulated petitions to remove the Union asbargaining representative.Boggess testified that in early July 1979 he advised the,Respondent's director of personnel, Mary Tenney, thattherewas considerable dissatisfactionwith the Unionamong the registered nurses, and asked her how the em-ployees could get rid of the Union. Tenney said shecould not tell him whether the Hospital was for oragainst the idea, and said she would attempt to get someinformation and advise him After several weeks Boggessagain approached Tenney, who produced a letter thatshe permitted Boggess to read, and that Boggess re-turned to her. The letter, dated July 26, 1979, addressedtoHenry Mordah, administrator, from J. Richard Thes-ing, Respondent's attorney, is as follows:8The letters of resignation from their respective union offices,submit-ted to the Union by Burke and Skinner, are dated March 5, 1980 Theletters appear to constitute only resignation from their official positionsand do not state that the individuals are also resigning their union mem-bershipIunderstand that some of the Registered Nurseshave asked you how they can get out of UNAC. Inturn, you have asked' me what the procedure is andwhether or not you can inform employees who areinterested as to the proper procedure.First, it is legally permissible for the Hospital torespond to employees' questions and to inform themas to what the appropriate 'legal procedures are.However, the Hospital must make it clear to em-ployees that it is their decision as to whether or notthey decide to decertify the Union and the Hospitalmust make no promise of benefit or threat of retalia-tion depending on whether or not any employeesupports or fails to support a decertification effort.The procedure for withdrawal of recognition anddecertification is quite simple. If fifty percent of theemployees were to sign a petition stating somethingto the effect of "We do not wish to be representedby UNAC" and place the date after their signaturesand give the petition to any member of administra-tion, it would enable the Hospital to withdraw ne-cognition from the Union and also to request theNational Labor Relations Board to conduct a secretballot decertification election. The Hospital shouldnot only make it clear to employees that the deci-sion as to whether or not to sign such a petition isone for them to make of their own free will, butalso that the preparation and circulation of any suchpetition should be done outside of normal worktime.While it is permissible to do it on the Hospitalpremises before or after work or during break timeor lunch time, it would be advisable for any circula-tion of such a petition to be done outside the pres-ence of any supervisors.It is permissible for you to show this letter to anyemployee who has requested information about get-ting out of the Union If the employee has any fur-ther questions, you can either relay those questionstome or the employee may feel more comfortablecalling the National Labor Relations Board directlyto ask them any questions regarding decertification.Boggess testified that after becoming aware that theUnion and Respondent intended to engage in collective-bargaining negotiations he delayed the preparation of thedecertification petition until January 1980, at which timehe believed that negotiations would not be productive.Thereupon he prepared and began circulating the peti-tion.Two additional petitions were prepared by other in-dividuals and were circulated at the same time. Each pe-tition bears the heading "We the Undersigned Do NotWish to be Represented by the United Nurses Associa-tion of California." The petition Boggess circulated con-tains 38 signatures. The other petitions contain six andtwo signatures, respectively.Thereupon, in February1980, Boggess handed the petitions to Sonja Hagel, Re-spondent's director of nursing. According to the testimo-ny of Thomas A. Robertson, execution director of the LOS ALAMITOS MEDICAL CENTERUnion, there were approximately 74 employees in theunit, including 5 head nurses and 20 charge nurses.'Boggess worked as a charge nurse in the emergencyroom on the 3 to 11 p.m. shift.His immediate supervisorwas Julie Messmer, emergency department supervisor,who worked the day shift until 5 p.m. After 5 p.m. thehouse supervisor became Boggess' immediate supervisor.Boggess testified that he did not discuss his desire to getrid of the Union with Hospital Administrator Mordah, orwith any other representatives of management.Dale Seyler worked for Respondent as a charge nursein the emergency room on the day shift from 1977through September 1979. She was a member of the bar-gaining unit and secretary of the Union.Seyler testifiedthat in September 1979 she felt the Union was "on theway out" due to an increasing lack of interest among theemployees.Seyler recalled attending a union meeting onAugust 30,1979, at a park.She did not recall any state-ments by Boggess at the meeting.Seyler testified that she recalled in August or Septem-ber 1979 that Boggess said to her, in the presence of Dr.Jetton, emergency department director,something to theeffect that the Union was going to be eliminated fromthe hospital. Seyler, when permitted to read her affidavitregarding the matter,testified that her recollection wasnot refreshed,and the affidavit was received in evidence.The affidavit,signed bySeyler on April8, 1980,states,in pertinent part, as follows:In mid-August 1979, Jack Boggess,a RN cameinto the ER utility room when I was on duty. Dr.Jetton director of the ER was also present.Boggesstoldme he was promised by Mordah,the hospitaladministrator,thathewould increase the RNs'salary if we got the Union out and that he had apetitionwhichhe was taking around. I replied itwas not possible to do this with a petition.Boggessreplied he had spoken to the lawyers and it can orwill be done.About a week later at a paramedicmeeting Dr. Jetton approached me and stated wehad to get the Union out, because we will havebetter staffing and ER differential.Seyler's employment with Respondent ended in Decem-ber 1979, but at the time of the hearing she was workingfor DomingusValleyHospital, also owned and operatedby National Medical Enterprises (NME), the corporationthat owns and operates the Respondent.Kathy Sackman, president of United Nurses Associa-tion of California,testified that at a union meeting onAugust 30,1979, attended by 16 unit employees, JackBoggess stated that he "had it on good authority" that aslong as the Union was present the hospital would giveno increase in wages or benefits. He also asked how in-creased wages could be negotiated.SoniaMoseley, executive vice president of UnitedNurses Association of California,testified that at theAugust 30 meeting Boggess asked if it was possible for* It was agreed at the hearing,and the record clearly shows,that thehead nurses and charge nurses were included in the unit and covered bythe collective-bargaining agreement and remained in the unit after Re-spondent took over the hospital.421the Union to negotiate higher wages,and also whether itwas possible for the nurses to get out of the Union. Sack-man replied,according to Moseley,that because therewas a contract in effect it would not be possible for thenurses todecertify the Union.Boggess replied that hedisagreed, that he "had it on good authority" that it waspossible for the nurses to decertify at that time.Boggess testified that the only statement he recalledmaking at the meeting was that as a result of poor wagerates in the contract the hospital was having difficultygetting nursesto work forit.Boggess denies that he usedthe term "goodauthority"at the meeting.He also testi-fied that he never discussed the petition with DaleSeyler, as he knew she was an officer of the Union andthat there was no way she would sign the petition; nordid he talk to her about what changes would be institut-ed if the Unionwas eliminated.Dr. Jetton, who is responsible for physician staffingand patient care in Respondent's emergency room, andwho is not employed by, but works for the hospital pur-suant to a contractual arrangement,testified that henever overheard a conversation between Seyler and Bog-gess regarding the Union,and that he never stated toSeyler anything to the effect that the benefits would bebetter if the employees got the Union out.HenryMordah, currently senior vice president ofNME for the northwest region, testified that he was ad-ministratorfrom May 1979 to1981. InJuly 1979, he wasadvised by Personnel Director Mary Tenney that shehad been asked by an employee about how to removethe Union. Thereupon Mordah contactedRespondent'sattorney,Thesing,who prepared the aforementionedletter.Mordah testified that he did not know the identityof the employee, and never had a conversation with him;nor did he tell Boggess or anyone else that benefitswould be increased if the Union was eliminated.C. Analysis and ConclusionsJack Boggess appeared to be a credible individualsand I find that he initially contacted the Respondent andthereafter, on his own volition and without prompting orencouragement by any representatives of Respondent,6prepared and circulated the decertification petition. It isundisputed that the petition was signed by a majority ofemployees and was presented to the Respondent shortlybefore it withdrew recognition from the Union.Ifurther creditBoggess andfind that at the August30, 1979 union meeting he did not, as alleged in the com-plaint, "promise[as an agent of the Respondent]unit em-ployees that benefits,includingwages,would increaseand that the terms and conditions of employment wouldimprove if the employees rejected the Union as their bar-gaining representative."There is no credible evidence es-tablishing either that Boggess was an agent of Respond-ent, or that he made the alleged statement. Indeed, Sack-man, president of the Union,and Moseley, executive vicepresident,presented inconsistent testimony regardingS I do not credit the testimony of Dale Seyler over that of Boggessand Jetton.6 I credit Mordah's testimony that he did not discuss decertification orbenefits with any unit employee. 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoggess' alleged commentsat themeeting.Thus, Mose-ley, contrary to Sackman,testified that Boggess merelysaid that he had it on good authority that it was possiblefor the nurses to decertify the Union at that time.This isconsistentwith the contents of the letter that Boggesshad been shown,apparently in lateJuly 1979, byPerson-nel DirectorTenney.Nor is the decertification petition tainted,as argued bytheGeneral Counsel,because Boggess may have beenimplicitly,but erroneously,identified to the employees asa supervisor.It is conceded that the charge nurses, in-cluding Boggess, were included in the unit at all times,and had considerably less authority than the head nurses,who were not only included in the unit but who held thehighest union offices.Thus, the status of these individ-uals had been, in effect,resolved by their inclusion in theunit throughout the times material, and there is no evi-dence that the employees signed the petition becausethey believed that Boggess or the other individuals circu-lating the petitions were acting on behalf of the Re-spondent.SeeTimes Herald,Inc.,253 NLRB 524 (1980);Hydro Conduit Corp.,254 NLRB 433 (1981);MontgomeryWard & Co.,115 NLRB 645 (1960).Further, I find that there were no contemporaneousunfair labor practices that would have tended to encour-age employees to sign the decertification petition. It isclear that Respondent changed the dental and life insur-ance carriers without consultation with the Union. How-ever, the record shows,and I find,that the Union wasnot concerned with the identity of the carriers, andnever raised this as an issue of significance.Moreover,theGeneral Counsel presented no evidence to indicatethat the change in insurance carriers had any effect onthe wages,hours, or working conditions of unit employ-ees. SeeKeystone Consolidated Industries,237 NLRB 763(1978), enfd. 606 F.2d 171 (7th Cir. 1979). Thus, I shalldismiss this allegation of the complaint.Additionally, asnoted,there was no change in benefits to unit employees,and the General Counsel has not demonstrated that itwas unlawful for Respondent to provide lower cost de-pendent coverage to nonunit employees while at thesame time maintaining the contractually mandated bene-fits for unit employees until changed through the collec-tive-bargaining process.Nor has it been shown that thedisparate treatment of unit and nonunit employees re-garding dental insurancedependentcoverageor othertypes of insuranceinducedemployeesto signthe decerti-fication petition, particularlyas thepetitionwas signed ata timewhen the employees understood thatnegotiationsfor anew contract,including dental and medicalconver-age,was being negotiated.SeeMaster Slack Corp., 271NLRB 78 (1984).On the basis of the foregoing, I find that the Respond-ent did not violateSection 8(a)(5) and(1) of the Act bywithdrawing recognitionfrom the Unionbased on re-ceipt ofpetitionssigned bya clearmajorityof unit em-ployees indicatingthat theyno longerdesired to be rep-resentedby the Union.Dresser Industries,264 NLRB1088 (1982).'CONCLUSIONS OF LAW1.NationalMedical Hospital of Orange,Inc. d/b/aLos AlamitosGeneral Hospital is an employer engagedin commerce within the meaning of Section2(6) and (7)of the Act.2.LosAlamitos Registered Nurses' Associationaffili-ated with United Nurses'Association of California is alabor organization within the meaning ofSection 2(5) ofthe Act.3.Respondent did not, as alleged,violateSection8(a)(1) and(5) of the Act.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed8ORDERThe complaintis dismissed in its entirety.As a result of my findings and conclusions,itappears unnecessary toresolve certain other issues presented by the parties,namely, whether thehead nurses are supervisors within the meaning of the Act,whether thelocal union and its parent organization have been the joint certified orrecognized collective-bargaining representative of the unit employees,thus enabling the parent organization to require the Respondent to bar-gainwith it rather than with the local,and whether the Respondent'swithdrawal of recognition based on the authority ofSierra Vista Hospital,241 NLRB 631 (1979),and related cases is meritorious8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.